        Case 7:19-cv-06616-PMH
Case 7-19-cv-06616-PMH          Document
                          Document       63 inFiled
                                   61 Filed    NYSD 06/22/20 Page 1 ofPage
                                                      on 06/08/2020    1   1 of 1



                      UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)
______________________________________________________________________________

DAVID LIEBLICH,                                    Case No. 7:19-cv-06616-VB
           Plaintiff,                              ECF Case

       vs.
                                                   ORDER OF DISMISSAL WITH
EQUIFAX INFORMATION SERVICES, LLC;                 PREJUDICE AS TO DEFENDANT
TRANSUNION, LLC; EXPERIAN                          TRANS UNION, LLC ONLY
INFORMATION SOLUTIONS, INC.; and
HYUNDAI MOTOR FINANCE d/b/a
HYUNDAI CAPITAL AMERICA;
           Defendants.


       Plaintiff David Lieblich, by counsel, and Defendant Trans Union, LLC (“Trans Union”),

by counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff And

Defendant Trans Union, LLC Only, AND THE COURT, having been duly advised, NOW FINDS

that the same should be granted.

       IT IS, THEREFORE, ORDERED that all claims of Plaintiff David Lieblich against

Defendant Trans Union, LLC only are dismissed, with prejudice. Plaintiff David Lieblich and

Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.



       June 22, 2020
Date: ________________________                     ____________________________________
                                                   Philip M. Halpern, U.S.D.J.
                                                   United States District Court, Southern
                                                   District of New York
DISTRIBUTION TO:

 Yitzchak Zelman, Esq.                          Boris Brownstein, Esq.
 yzelman@marcuszelman.com                       bbrownstein@clarkhill.com
 Geoffrey G. Young, Esq.                        Stephanie H. Jones, Esq.
 gyoung@reedsmith.com                           shjones@jonesday.com
 Camille R. Nicodemus, Esq.
 cnicodemus@schuckitlaw.com




                                          Page 1 of 1
